Citation Nr: 1718646	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an upper back/neck condition, diagnosed as degenerative joint disease (DJD) of the cervical spine, to include as secondary to the service-connected disability of degenerative disc disease (DDD) and arthritis of the thoracolumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent for DDD and arthritis of the thoracolumbar spine associated with bilateral pes planus.

3.  Entitlement to a disability rating in excess of 10 percent, prior to May 26, 2015, for neuralgia, right sciatic nerve, associated with DDD and arthritis of the thoracolumbar spine, and in excess of 20 percent thereafter.

4.  Entitlement to a disability rating in excess of 10 percent, prior to May 26, 2015, for neuralgia, left sciatic nerve, associated with DDD and arthritis of the thoracolumbar spine, and in excess of 20 percent thereafter.

5.  Whether a timely notice of disagreement was filed in response to a March 2010 decision that denied a claim for a disability rating in excess of 30 percent for bilateral pes planus, mild to moderate foot metatarsus primus varus hallux valgus, with associated mild bunion formation, bilateral hammertoe deformities, bilateral moderate-sized plantar calcaneal enthesophytes/spurs, and osteopenia.

6.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus, mild to moderate foot metatarsus primus varus hallux valgus, with associated mild bunion formation, bilateral hammertoe deformities, bilateral moderate-sized plantar calcaneal enthesophytes/spurs, and osteopenia.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Friend


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2011, December 2011, January 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2017, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

During the period of the appeal, in an August 2015 rating decision, the RO increased the disability ratings for the Veteran's service-connected neuralgia, right and left sciatic nerves, from 10 percent to 20 percent, effective May 26, 2015.
Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

With regard to the Veteran's claims for increased ratings for neuralgia, right and left sciatic nerves, the assigned ratings are less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, those issues remain before the Board.

The Board notes that in June 2013, the Veteran filed claims for increased ratings for his service-connected neuralgia, right and left sciatic nerves, and DDD and arthritis of the thoracolumbar spine.  These claims were denied in a January 2014 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) in February 2014, and an August 2015 statement of the case (SOC) denied the claims again.  

As noted above, in an August 2015 rating decision, the RO increased the disability ratings for the Veteran's service-connected neuralgia, right and left sciatic nerves, from 10 percent to 20 percent.  Subsequently, in September 2015, the Veteran submitted another NOD, disagreeing with the August 2015 rating decision, and noted that he wanted a higher evaluation for his neuralgia.  Viewing the September 2015 NOD in the light most favorable to the Veteran, the RO construed it as his desire to continue his appeal, in lieu of a Form 9 substantive appeal.  

While this September 2015 NOD/Form 9 did not mention the Veteran's increased rating claim for DDD, in an August 2016 informal hearing presentation, that issue was listed.  Additionally, on the February 2017 Form 8 certification of appeal, the issue of entitlement to an increased rating for DDD was also listed.  Despite the fact that the Veteran never mentioned his DDD claim on the September 2015 NOD/Form 9, because that issue was listed on the February 2017 Form 8, the Board has assumed jurisdiction of this issue, and finds the requirement that there be a timely substantive appeal is deemed waived.  The Board does note that symptoms relating to the back were discussed during the January 2017 hearing.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to service connection for an upper back/neck condition, and entitlement to increased disability ratings for DDD and arthritis of the thoracolumbar spine, neuralgia, right and left sciatic nerves, and bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 24, 2010, the RO denied the Veteran's claim for entitlement to a disability rating in excess of 30 percent for bilateral pes planus.

2.  Affording the Veteran the benefit of the doubt, the Veteran did not receive notice of the March 2010 rating decision, and his May 2011 NOD is considered timely.

3.  Affording the Veteran the benefit of the doubt, his service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.



CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, a timely NOD was received to the March 24, 2010 denial of entitlement to a disability rating in excess of 30 percent for bilateral pes planus.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.160(d), 20.3(a), 20.200, 20.201, 20.300, 20.301, 20.302, 20.305, 20.306 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable dispositions of the claims as to whether a timely NOD was received for entitlement to a disability rating in excess of 30 percent for bilateral pes planus, and for entitlement to a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Timely Notice of Disagreement

At the outset, the Board notes that an appeal consists of a timely filed NOD in writing, and after a SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016).  A NOD is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201 (2016).  A NOD requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

In a contested claim, a claimant or his representative must file a NOD within one year from the date that the RO mailed the notice of the determination.  38 C.F.R. 
§ 20.501(a) (2016).  A NOD must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office. 38 C.F.R. § 20.300 (2016).  If a NOD is not filed within the prescribed period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2016).  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c) (West 2014). 

In February 2010, the Veteran filed an increased rating claim for his service-connected bilateral pes planus, which was denied in a March 2010 rating decision.  In May 2011, over a year after the March 2010 rating decision, the RO received the Veteran's NOD.  An August 23, 2011 letter notified the Veteran that the NOD he filed in response to the March 2010 denial was not timely.  

However, the Veteran asserts that he never received notice of the March 2010 rating decision, and that it was sent to the wrong address.  The Board notes that as recently as April 2016, correspondence sent to the Veteran was returned as undeliverable because that was no longer his current address.  In his January 2017 hearing, the Veteran testified that the address the RO had on file for him was incorrect, and that if he had received his notice, he would have filed his NOD in a timely matter.  Additionally, at the hearing, the County Service Officer testified that it was routine for the Veteran to bring him everything from the VA immediately, once he received it.  The County Service Officer speculated that the Veteran might have changed his address with the Veterans Health Administration, but not the VA regional office.

Based on a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that a timely NOD as to the March 2010 denial of an increased rating for bilateral pes planus was received.  To this extent only, the appeal is granted.  The increased rating claim for pes planus is separately on appeal, and the Board notes that for purposes of that issue the date of claim is considered to be February 2010.

III.  Entitlement to TDIU

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.   38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for bilateral pes planus, rated as 30 percent disabling; DDD and arthritis of the thoracolumbar spine, associated with bilateral pes planus, rated as 20 percent disabling; and neuralgia, right and left sciatic nerves, associated with DDD and arthritis of the thoracolumbar spine, rated as 20 percent disabling each, for a total disability rating of 70 percent, effective May 26, 2015.  The Veteran meets the schedular criteria for a TDIU.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2016).

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a February 2017 evaluation, the VA physician noted that the Veteran's medical and local records had been reviewed.  The physician reported that the evidence showed that the Veteran's service-connected disabilities required him to use a cane and wheelchair.  Additionally, VA medical evidence documented daily use of narcotics to manage the Veteran's "severe pain."  The VA physician opined that in his medical opinion, it was at least as likely as not that the Veteran was unemployable, to include sedentary occupations, as a result of his service-connected bilateral pes planus, DDD of the thoracolumbar spine, and neuralgia, right and left sciatic nerves.

Based on the medical opinion, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from obtaining and maintaining all forms of substantially gainful employment.  38 C.F.R. §§ 3.102, 3.303 (2016).  As such, the entitlement to TDIU is warranted.


ORDER

A timely NOD was filed as to the March 24, 2010 denial of a disability rating in excess of 30 percent for bilateral pes planus, and to that extent only, the appeal is granted.

Entitlement to TDIU is granted, subject to the regulations governing the award of monetary benefits.


REMAND

Concerning the claim for entitlement to service connection for an upper back/neck condition, diagnosed as DJD of the cervical spine, to include as secondary to the service-connected disability of DDD and arthritis of the thoracolumbar spine, the Board notes that an October 2011 VA examination report found that there was no etiological relationship between the Veteran's upper back/neck condition and his service-connected DDD.  

Subsequent to that examination report, in December 2011, a VA physician noted that after reviewing the December 2011 rating decision that increased the Veteran's DDD from 10 percent to 20 percent, it was the physician's opinion that it was very reasonable that a low back condition would create or even aggravate an upper back and neck condition.  As a result, the physician opined that the Veteran's current upper back/neck condition was at least as likely as not related to his service-connected DDD.  However, the VA physician did not provide an adequate rationale for the opinion.  A new VA examination is necessary to reconcile these two seemingly conflicting opinions and to determine if the Veteran's upper back/neck condition is etiologically related to active service, to include as secondary to his service-connected DDD and arthritis of the thoracolumbar spine.

Concerning the claims for entitlement to increased disability ratings for bilateral pes planus, DDD and arthritis of the thoracolumbar spine, and neuralgia, right and left sciatic nerves, the Board notes that the last VA examination the Veteran had to evaluate these service-connected disabilities was in May 2015.  However, in his January 2017 hearing, the Veteran testified that since that time, his feet, back, and neuralgia had increased in severity.  Specifically, the Veteran noted that his feet caused him pain, that they were numb, tingled, and that his legs were weak.  The Veteran testified that this shooting pain, numbness, and tingliness extended up and down his legs.  He also noted that his hips were getting worse and that he had grinding pain.  New VA examinations are necessary to determine the current nature, extent, and severity of the Veteran's service-connected bilateral pes planus, DDD and arthritis of the thoracolumbar spine, and neuralgia, right and left sciatic nerves.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his upper back/neck condition and his service-connected bilateral pes planus, DDD of the thoracolumbar spine, and neuralgia.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA spine examination to determine the etiology of his upper back/neck condition, diagnosed as DJD of the cervical spine.  This examination must also addressed the increased rating claims concerning the thoracolumbar spine and the neuralgia of the bilateral sciatic nerves.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  All opinions must be supported by a detailed rationale.

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any such upper back/neck condition is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected DDD and arthritis of the thoracolumbar spine.  In making this determination, the examiner is asked to specifically consider the December 2011 opinion that found a positive nexus between the Veteran's upper back/neck condition and his service-connected DDD of the thoracolumbar spine.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

b. The examiner should determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected DDD and arthritis of the thoracolumbar spine.  

The examiner should identify all orthopedic and related neurological pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion (passive and active) studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.  The examiner should also describe any ankylosis, if present.

The examiner should further determine whether the Veteran's DDD and arthritis have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

c. The examiner should determine the nature, extent, frequency, and severity of the Veteran's service-connected neuralgia, right and left sciatic nerves.  

The examiner is requested to express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, moderately severe, or severe.  The examiner is further requested to identify whether the Veteran's has incomplete paralysis of the sciatic nerve with marked muscular atrophy, or complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, or complete paralysis of the femoral nerve with paralysis of quadriceps extensor muscles.  

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2016).

3. Schedule the Veteran for an appropriate VA podiatry examination to determine the nature, extent, frequency, and severity of his bilateral pes planus.  The claims folder should be made available to and reviewed by the examiner.  

The examiner is requested to express an opinion as to the severity of the bilateral pes planus, or acquired flatfoot, in terms of being bilaterally or unilaterally severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain in manipulation and use accentuated, indication of swelling on use, characteristic callosities; or, bilaterally or unilaterally pronounced; with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


